NUMBER 13-22-00532-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                           IN RE MICKEY WAYNE BOSWELL


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Benavides and Tijerina
               Memorandum Opinion by Justice Tijerina1

        On November 1, 2022, relator Mickey Wayne Boswell filed a pro se petition for writ

of mandamus seeking to compel the trial court to vacate a judgment nunc pro tunc signed

on March 2, 2011, in trial court cause number 09-CR-1082-G in the 319th District Court

of Nueces County, Texas. Relator contends that the judgment nunc pro tunc is illegal and




         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
violates his due process rights.2 Relator has previously filed a direct appeal from this

same trial court cause number. See Boswell v. State, Nos. 13-11-00785-CR, 13-11-

00786-CR, & 13-11-00791-CR, 2015 WL 5655823, at *1 (Tex. App.—Corpus Christi–

Edinburg Sept. 24, 2015, pet. ref’d) (mem. op., not designated for publication).

        In a criminal case, to be entitled to mandamus relief, the relator must establish

both that the act sought to be compelled is a ministerial act not involving a discretionary

or judicial decision and that there is no adequate remedy at law to redress the alleged

harm. See In re Meza, 611 S.W.3d 383, 388 (Tex. Crim. App. 2020) (orig. proceeding);

In re Harris, 491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding) (per curiam);

In re McCann, 422 S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the

relator fails to meet both requirements, then the petition for writ of mandamus should be

denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207,

210 (Tex. Crim. App. 2007) (orig. proceeding).

        It is the relator’s burden to properly request and show entitlement to mandamus

relief. See State ex rel. Young, 236 S.W.3d at 210; In re Pena, 619 S.W.3d 837, 839 (Tex.

App.—Houston [14th Dist.] 2021, orig. proceeding); see also Barnes v. State, 832 S.W.2d

424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (per curiam) (“Even a

pro se applicant for a writ of mandamus must show himself entitled to the extraordinary

relief he seeks.”). In addition to other requirements, the relator must include a statement


        2 To the extent that relator’s petition for writ of mandamus could be construed as an application for
writ of habeas corpus, we note that the intermediate appellate courts lack jurisdiction to grant writs of
habeas corpus in criminal cases. See TEX. GOV’T CODE ANN. § 22.221(d); Ex parte Braswell, 630 S.W.3d
600, 601–02 (Tex. App.—Waco 2021, orig. proceeding); In re Quinata, 538 S.W.3d 120, 120–21 (Tex.
App.—El Paso 2017, orig. proceeding); In re Ayers, 515 S.W.3d 356, 356–57 (Tex. App.—Houston [14th
Dist.] 2016, orig. proceeding) (per curiam).

                                                     2
of facts and a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the appendix or record. See generally TEX. R. APP. P. 52.3

(governing the form and contents for a petition). Further, the relator must file an appendix

and record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)

(specifying the required contents for the appendix); R. 52.7(a) (specifying the required

contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain

mandamus relief. Therefore, we deny the petition for writ of mandamus. See TEX. R. APP.

P. 52.8(a), (d).

                                                               JAIME TIJERINA
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
7th day of November, 2022.




                                             3